DeNNY, J.
The North Carolina Utilities Commission is a court of record and authorized by law to formulate and promulgate its own rules of practice, including rules for hearings. Gr. S., 62-12. The appellant does not challenge the power of the Commission to formulate and promulgate rules and regulations for the orderly performance of its duties, but it does challenge the authority of the Commission to formulate and enforce rules which run counter to the express provisions of the statute. Utilities Com. v. B. B., ante, 283, 29 S. E. (2d), 912.
The North Carolina Utilities Commission is a court of general jurisdiction only as to subjects embraced within chapter 62 of the General Statutes. It is a court of original jurisdiction and does not possess the inherent powers of an appellate court. An appellate court, unless prohibited by statute, has the authority to grant rehearings in cases it has decided by virtue of its inherent power to modify and amend its judgments, so long as they are under its control. 3 Amer. Jur., see. 796, p. 345.
“The general rule is that a rehearing will not be granted unless it is shown either that some question decisive of the case and duly submitted by counsel has been overlooked,. or that the court has based the decision on a wrong principle of law. ... As a general rule, a rehearing can be had only on the record as it came from the court below. Newly discovered evidence is not a ground for rehearing.” 3 Am. Jur., sec. 798, p. 346, citing United States v. Maxwell Land-Grant Go., 122 U. S., 365, 30 Law Ed., 1211.
The Interstate Commerce Commission apparently did not have the authority to grant a rehearing until the enactment of the Hepburn Act in 1906, expressly empowering it to do so. U. S. C. A., Title 49, sec. 16 (a).
We think the General Assembly, in lieu of giving the North Carolina Utilities Commission the authority to grant rehearings, expressly provided for a rehearing upon exceptions. G. S., 62-20; C. S., 1097. The *765statute provides for ail appeal to the Superior Court from a decision or determination of the Commission. But a party desiring to appeal cannot do so unless sueb party shall, within ten days after notice of the decision or determination, file with the Commission exceptions to the decision or determination of the Commission, which exceptions shall state the grounds 'of objection to the decision or determination. If any one of such exceptions shall be overruled, then such party may appeal from the order overruling the exception. The notice of appeal must be given within ten days after the decision overruling the exception.
This Court held in the case of Gorp. Com. v. B. B., 185 N. C., 435, 117 S. E., 563, that the statutory notice of appeal prescribed in O. S., 1097, now G. S., 62-20, is mandatory, and the time within which such notice may be given cannot be extended by the parties of record. The Utilities Commission is a party of record, in a proceeding before it and upon appeal, under the decisions of this Court, the Commission becomes the party plaintiff. Gorp. Com. v. B. B., 151 N. C., 447, 66 S. É., 427; Gorp. Qom. v. B. B., 170 N. C., 560, 87 S. E., 785.
We hold that the North Carolina Utilities Commission is not authorized to grant rehearings except in the manner prescribed by the statute, G. S., 62-20. Moreover, if it were so authorized, and Rule 17 of the Rules of Practice and Procedure of the North Carolina Utilities Commission were valid, we do not think the petition to rehear was seasonably filed, since the statutory time for giving notice of appeal had expired before it was filed and the petition to rehear was not granted.
A court, having power to grant a rehearing, may entertain a petition for rehearing, filed after the time for appeal from its original order has expired, but in considering whether or not to grant the rehearing, such consideration will not enlarge the time for appeal from the original order, if the petition for rehearing is denied. Furthermore, an appeal does not lie from the denial of a petition to rehear. Pfister v. Northern Illinois Finance Gorp., 317 U. S., 144, .87 Law Ed., 146; Bowman v. Loperena, 311 U. S., 262, 85 Law Ed., 177; Conboy v. Bank, 203 U. S., 141, 51 Law Ed., 128; 3 Amer. Jur., sec. 435, p. 150. See also Badger v. Daniel, 82 N. C., 468. On the other hand, where a petition for rehearing is filed before the time for appeal has expired, it tolls the running of the time and appeal may be taken within the statutory time for appeal from the date of denial of the petition for rehearing. Morse v. United States, 270 U. S., 151, 70 Law Ed., 518; U. S. v. Seminole Nation, 299 U. S., 417, 81 Law Ed., 316.
The motion of the Atlantic & Western Railway Company interposed in the court below, to dismiss the appeal of Norfolk Southern Railway Company for failure to give notice of appeal as required by the statute, G. S., 62-20, should have been allowed.
Reversed.